DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 05/26/2022. 
Acknowledgement is made to the amendment of claims 2-16.
Acknowledgement is made to the cancellation of claims 1. 
Acknowledgement is made to the newly added claims 17-19.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 2-19 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20030036757 A1) in view of Assmus (US 20310110103 A1).
Regarding clam 17, Novak teaches a generator (Fig. 1; power unit 1) configured to deliver high frequency (HF) alternating current (¶[0004] discusses the device as being a HF surgical device) to a medical instrument (Fig. 1; patient/user unit 7), the generator comprising: 
a power supply unit (Fig. 1; primary supply voltage input element labeled 100-240VAC); 
an HF generator primary unit (Fig. 1; controllable DC/DC converter 4 and high frequency amplifier 5); 
an application unit (Fig. 1; high frequency output transformer 6); 
a control unit (Fig. 1; control electronics 9); 
at least one relay (¶[0002] discusses the device as monitoring the operation of high voltage relays to surgical devices) that is configured to switchably, electrically connect the application unit to at least one terminal of the medical instrument (¶[0007]- [0008] discuss the use of a relay matrix for switching between the outlets and the generators, as this occurs between the generator and the device connected at the outlet, this at least one relay would connect any element in the generator, and the medical instrument); and
an intermediate control unit (Fig. 1; unit 8), wherein: 
the power supply unit is configured to supply power to the HF generator primary unit and the control unit (Fig. 1; primary supply voltage input element labeled 100-240VAC is shown as input to both the first universal rectifier 3 and second universal primary 10); 
the HF generator primary unit is connected to, the power supply unit and the application unit and is configured to supply the application unit with HF alternating current during operation of the generator (Fig. 1; controllable DCDC converter 4 and high frequency amplifier 5 are connected to the primary supply voltage 100-240VAC through first universal rectifier 3 and the controllable DCDC converter 4 and high frequency amplifier 5 are connected to the patient/user unit 7 through the high frequency/output transformer 6); 
the control unit is configured to control the at least one relay and the application unit via the intermediate control unit (¶[0042] the use of the output signal controls both the controllable DC/DC converter and the high frequency amplifier, which will affect the output to the patient/use unit and the effect of the relays).
However, Novak fails to teach the HF generator primary unit as being galvanically separated from, the power supply unit and the application unit, the control unit being galvanically separated from the intermediate control unit; and the intermediate control unit being galvanically separated from the application unit
Novak instead teaches galvanic separation as occurring within the unit which decouples measured signals from HF x FMR (Fig. 1; unit 8). 
Assmus teaches a high frequency surgical device for generating high-frequency energy, the device having an application part being electrically connectable to an electrosurgical instrument having at least one activation switch, an intermediary power circuit, an application part, a DC power source, and a control signal generator (¶Abstract).
Assmus further teaches the benefit of galvanic separation of elements within a high frequency surgical device for generating high-frequency energy in order to meet safety requirements for the patient and the user’s safety (¶[0003]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Assmus into the device of Novak to provide a safe device through the use of galvanic separation (¶[0003]). 
Regarding claim 2, Novak further teaches a generator pursuant to claim 17, wherein the intermediate control circuit is configured to receive, during the operation of the generator, control signals from the control unit (¶[0042] discusses the signals between the control electronics 9 and the unit 8) and to generate relay control signals in dependence on the control signals and to output the relay control signals to the at least one relay (¶[0031] discusses the control circuit monitoring and controlling the functions of the relay).  
Regarding claim 3, Novak further teaches a generator pursuant to claim 2, wherein: the intermediate control circuit is connected to the control unit via at least one optocoupler, the optocoupler is configured to transmit the control signals from the control unit to the intermediate control circuit (¶[0042] discusses the galvanic separation, such as that between control electronics 9 and unit 8 as utilizing a variety of possible switches, such as an optocoupler), and the intermediate control circuit has a relay control unit that is configured to process the control signals received from the control unit and to generate the relay control signals in dependence on the received control signals (¶[0031] discusses the control circuit monitoring and controlling the functions of the relay).  
Regarding claim 6, Novak further teaches a generator pursuant to claim 17, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶[0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 10, Novak further teaches a generator pursuant to claim 2, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶[0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 11, Novak further teaches a generator pursuant to claim 3, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶[0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 18, Novak further teaches the generator pursuant to claim 17, wherein the intermediate control unit controls a read-back contact (¶[0019]) of the at least one relay (¶[0042] the use of the output signal controls both the controllable DC/DC converter and the high frequency amplifier, which will affect the output to the patient/use unit and the effect of the relays).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Novak ’57 (US 20030036757 A1) in view of Assmus (US 20310110103 A1) further in view of Novak ’85 (US 6261285 B1).
Regarding claim 4, Novak ’57 in view of Assmus teaches a generator pursuant to claim 3, however fails to specifically teach the generator wherein the application unit has several relays and that the number of optocouplers between the control unit and the intermediate control circuit is smaller than the number of relays.  
Novak ’85 being the parent patent of Novak ’57 teaches an analogous generator for the purpose of supplying high-frequency energy to surgical devices. Novak ’85 further teaches the number of optocouplers between the control unit and the intermediate control circuit is smaller than the number of relays (Claim 3 discusses the galvanic separation of the control electronics as optionally being an opto-coupler. Col. 1, Lines 55-65 discusses the switching relays as comprising a matrix of relays).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Novak ’85 into the device of Novak ’57, as Novak ’85 teaches (Col. 1, Lines 55-65) the beneficial use of a relay matrix for the safety of the user and patient. 

Claims 5, 7-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20030036757 A1) in view of Assmus (US 20310110103 A1) further in view Somerville (US 4748419).
Regarding claim 5, Novak teaches generator pursuant to claim 1, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (¶ [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (¶ [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (¶ [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 7, Novak teaches generator pursuant to claim 2, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (¶ [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (¶ [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (¶ [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 8, Novak teaches generator pursuant to claim 3, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (¶ [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (¶ [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (¶ [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 13, Novak further teaches the generator pursuant to claim 5, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶ [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 14, Novak further teaches a generator pursuant to claim 7, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶ [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 15, Novak further teaches a generator pursuant to claim 8, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶ [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  


Claims 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novak ’57 (US 20030036757 A1) in view of Novak ’85 (US 6261285 B1), further in view of Somerville (US 4748419).
Regarding claim 9, Novak teaches generator pursuant to claim 4, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (¶ [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (¶ [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (¶ [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 12, Novak ’57 further teaches generator pursuant to claim 4, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶ [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 16, Novak ’57 further teaches the generator pursuant to claim 9, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and configured to supply a connected medical instrument with high frequency high voltage during operation, and the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (¶ [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20030036757 A1) in view of Assmus (US 20310110103 A1) further in view of Jahshan (US 20140191624 A1).
Regarding claim 19, Novak in view of Assmus teaches the generator pursuant to claim 17.
However, Novak in view of Assmus fails to teach the generator pursuant to claim 17, wherein a circuit board includes the control unit and the HF generator primary unit and is galvanically separated from the power supply unit and the intermediate control circuit.  
Jahshan teaches a device relating generally to electric generators adapted for various applications (¶[0002]- [0003]).
Jahshan further teaches the use or circuit boards having electrically controlled switches, which activate command signals to control systems to power electromagnetic coils (¶[0018], [0154]). The circuits of the device being galvanically isolated (¶[0151]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Jahshan into the device of Novak in view of Assmus to provide a device which prevents interference with command and feedback signals (¶[0151]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Novak reference are moot in view of the new rejections under Novak and Assmus. 
Additionally, clarification is brought to the interpretation of the intermediate control unit “unit 8” which sends signals to the “control electronics unit 9”, which in turn sends signals to units 4/5, which will affect the output of unit 6, effectively controlling the “user unit 7”. As the applicant has argued that the unit 8 only received signals, the examiner argues that this unit not only receives signals, but decouples them, and sends them to the control electronics unit, which control the AC/DC converter and the HF amplifier, these signals being stated as being useable in conjunction with any suitable switch (¶[0040]- [0043]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794